Citation Nr: 1547644	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc
disease and degenerative joint disease of the lumbar spine from February 1,
2011.

2.  Entitlement to service connection for right shoulder disability, claimed as right shoulder joint pain due to chemical exposure.

3.  Entitlement to service connection for left shoulder disability, claimed as joint pain due to chemical exposure.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed the Board's September 2014 decision to the Court of Appeals for Veterans Claims (Court).  

In a June 2015 Joint Motion for Remand, the parties agreed that the Board erred in failing to remand for an adequate VA examination, when it relied upon the findings of the December 2012 VA medical examination, which was inadequate to satisfy VA's duty to assist.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because the December 2012 VA examiner failed to provide adequate findings as to whether Appellant would experience any additional limitation due to the noted functional loss, the parties agree that the examination is inadequate and the Board erred in not returning the examination.  See 38 C.F.R. § 4.2 (2015).
Current VA medical records should be obtained.  The Veteran testified during the July 2012 hearing before the undersigned that he receives treatment for his bilateral shoulder condition from the VA. Further, there is evidence that the Veteran receives mental health counseling at the VA Medical Center.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, further clarification of the findings of the July 2015 opinion is warranted.  The record is currently unclear as to the right shoulder disability for which the Veteran claims service connection.  The record indicates that the Veteran has left shoulder degenerative arthritis.  The record also shows a May 2009 finding for the right shoulder of "spurring of the distal acromion."  Clarification on whether this is a "chronic" disease, specifically arthritis, under 38 C.F.R. § 3.309(a) is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant Huntington VA medical center records, to include treatment records dated since May 2013.

2.  The Veteran should also be notified that he may submit additional argument or evidence to support this claim.

3.  Schedule the Veteran for a VA examination to determine current nature and severity of the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine.

A)  The examiner is requested to review the claims file and provide an opinion on whether and at what point during the range of motion testing at the December 2012 VA examination the Veteran experienced any limitation of motion of the lumbar spine that was specifically attributable to pain.

B)  The examiner is requested to review the claims file and provide an opinion on whether and at what point during the range of motion testing at the December 2012  VA examination the Veteran experienced any limitation of motion of the lumbar spine due to weakness during flare-ups or with repetitive use in terms of the degree of additional range of motion loss.  

4.  Request an addendum opinion from the July 2015 VA examiner.  
The examiner should clearly identify all current right and left shoulder disability(ies). 

The examiner is requested to clarify whether the Veteran has arthritis of the right shoulder.  The examiner is advised that the Veteran has a diagnosis of spurring of the distal acromion. 

The examiner is asked to provide an opinion on whether the Veteran had "arthritis" of the left or right shoulder within one year of discharge from active service.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right and/or left shoulder disability was incurred in service or is otherwise medically related to service, to include presumed chemical exposure therein.  

In providing the requested opinions, the examiner should consider and address the Veteran's service treatment records documenting a right shoulder injury in a 1992 treatment report as well as treatment records following a motor vehicle accident in 1995, and during the Veteran's period of National Guard service and 3 years after discharge from active duty service, noting complaints of right shoulder pain and all post-service treatment records documenting chronic right and left shoulder complaints.

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


